DISMISS; and Opinion Filed June 10, 2013.




                                          SIn The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-12-00599-CV

                   ROLAND VON KURNATOWSKI, ET AL., Appellants
                                     V.
                    CITY OF COMMERCE, TEXAS, ET AL., Appellees

                          On Appeal from the 196th District Court
                                  Hunt County, Texas
                              Trial Court Cause No. 76,781

                               MEMORANDUM OPINION
                       Before Justices Moseley, Bridges, and Lang-Miers

       On its own motion, the Court REINSTATES this case.           The Court has before it

appellants’ May 24, 2013 motion to dismiss appeal. We GRANT the motion and DISMISS the

appeal. See TEX. R. APP. P. 42.1(a)(1).

                                                                  PER CURIAM




120599F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

ROLAND VON KURNATOWSKI, ET AL.,                       On Appeal from the 196th District Court,
Appellants                                            Hunt County, Texas
                                                      Trial Court Cause No. 76,781.
No. 05-12-00599-CV         V.                         Opinion delivered per curiam. Justices
                                                      Moseley, Bridges and Lang-Miers sitting for
CITY OF COMMERCE, TEXAS, ET AL.,                      the Court.
Appellees

        In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
        It is ORDERED that appellees CITY OF COMMERCE, TEXAS, ET AL. recover their
costs of this appeal from appellants ROLAND VON KURNATOWSKI, ET AL., unless the
parties’ agreement provides otherwise.


Judgment entered this 10th day of June, 2013.




                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE




                                                –2–